Citation Nr: 1003194	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
March 1957 to November 1957, August 1958 to May 1966, and 
March 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A 
Travel Board hearing was held at the RO in November 2006, and 
a transcript of the hearing is of record.  The case has been 
before the Board on two previous occasions, and was remanded 
in July 2007 for procedural development, and in April 2009 
for evidentiary development.  All required actions have been 
accomplished, and the case is ripe for appellate review.  


FINDINGS OF FACT

1.  The competent medical evidence is against a finding that 
an in-service injury to the back, occurring in 1959 during a 
fall from a roof while painting, is productive of the current 
intervertebral disc syndrome.  The competent medical evidence 
shows that the Veteran's low back disability is more likely 
related to a 1981 post-service work accident.  

2.  The Veteran's left hand disorder is service connected and 
includes amputation of several digits and is productive of 
loss of use of the hand; although this disorder is rated 60 
percent disabling, thus meeting the initial threshold 
requirements for a schedular TDIU, the competent medical 
evidence of record is against a finding that the service-
connected disability precludes the Veteran from engaging in 
any type of non-marginal employment activity.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for assignment of a TDIU have not been met.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  Although no longer 
required, in this instance VA asked the claimant to provide 
any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In a VA letters of May 2004, July 2004, and December 2007, 
the Veteran was notified of the information and evidence 
needed to substantiate and complete his claims.  He was also 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although notice of the Dingess elements did not occur in this 
case prior to initial adjudication, remedial notification was 
provided in post-decisional documents issued subsequent to 
the March 2006 decision in Dingess, followed by a re-
adjudication in a January 2009 supplemental statement of the 
case, curing any defect as to timing.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by re-adjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.).   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In the present case, the Veteran was afforded a VA 
examination which addressed the etiology of the low back 
disorder as well as addressing the impact the Veteran's 
service-connected left hand disorder has on his ability to 
engage in any non-marginal employment.  Therefore, all 
required medical evidentiary development has been 
accomplished, and there is no need for VA to obtain an 
additional examination or opinion.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(C)(iii); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).    

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).

Legal Criteria-TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).   

The Board must determine whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a Veteran may be unemployed or has difficult 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physician and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In making its determination, VA considers such factors as the 
extent of the service- connected disability, and employment 
and educational background.  See 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16(b), 4.19.

Analysis-Service Connection/Low Back

The Veteran contends that he developed a low back disability 
during service, and that he currently experiences the chronic 
residuals of an injury experienced during his active duty in 
the U.S. Army.  

The Veteran's service treatment records do indicate that a 
fall from a roof occurred during the Veteran's active 
service.  The Veteran was painting the roof of his company 
area in May 1959, when he fell and injured his hips and arm.  
Although not specifically noted in the treatment records, it 
is not unreasonable to assume that such a traumatic fall 
would result in back pain as well.  At the end of May 1959, 
approximately 10 days after the fall, the Veteran was put on 
full duty and was determined to be asymptomatic.  Additional 
service treatment records indicate that the Veteran had a 
lumbosacral spine X-ray series performed in April 1964, and 
no abnormality was noted with radiographic imaging.  
Separation medical records do not reveal any abnormality in 
the lumbosacral spine, and post-service records do not 
indicate that he had been diagnosed with arthritis within a 
year of service discharge.  

Following service, the Veteran has undergone several surgical 
procedures to address low back problems.  Records obtained 
from the Social Security Administration (SSA) indicate that 
the Veteran underwent a surgical discectomy at some point in 
the early 1970s, with 1981 records listing this procedure 
having occurred in 1970 or 1973 (noted as being "eight years 
ago").  In July 1981, the Veteran had an injury at work 
which required an L4 foraminotomy, discectomy, and cicatrix 
lysis.  In January 1982, it was indicated that the Veteran 
was very limited in his activities due to the associated 
residual back pain from the 1981 surgery.  Medical records 
from that time revealed that the Veteran could only engage in 
limited chores and hobbies before being overwhelmed with 
pain.  That same month, the Veteran required an additional 
surgical procedure, and was afforded an L5 total laminectomy 
to address chronic pain.  Also in January 1982, the treating 
physician offered an opinion that the Veteran's low back 
disorder was so significant that he would be unable to return 
to work as a truck driver.  

Given that the Veteran had a history of surgical intervention 
on the back dating to the 1970s, with in-service evidence of 
a trauma involving the low back, the Board scheduled a 
comprehensive VA examination to address whether the current 
back disorder was associated with the incident in service.  
In August 2009, an opinion was returned which addressed both 
a current diagnosis and etiology.  In the associated report, 
it was found that the Veteran experienced intervertebral disc 
syndrome that was productive of incapacitating episodes.  The 
narrative opinion indicated that the claims file had been 
reviewed, including relevant service treatment records and 
post-service records (which documented work related injuries 
in the 1970s and in 1981).  After reviewing these records, 
the examiner stated that the in-service fall from the roof 
was apparently not so significant that the Veteran sought 
treatment for back pain specifically, even though there is no 
question that such a fall took place.  It was the examiner's 
opinion that the in-service complaints of back pain were mild 
in nature, and thus it was "unlikely" that these symptoms 
contributed to the current disorder.  Instead, the examiner 
noted the post-service 1981 accident, and stated that this 
work-related trauma (where the Veteran was hit with a 
forklift) is "much more likely" the cause of the current 
back disability.  

The medical opinion of record is unequivocal in nature, and 
is essentially uncontroverted.  That is, while the Veteran 
maintains that his current low back condition had causal 
origins in service, as a layperson, he has not been found to 
possess the requisite credentials necessary to competently 
speak on etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Indeed, the ability to link a current low back 
disorder with an in-service traumatic event is something that 
is beyond the knowledge base of the Veteran, and thus, his 
contentions on the subject cannot be given significant 
probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Given the above, the Board must conclude that the evidence is 
against the Veteran's contentions.  Simply, although there is 
evidence of a current disability as well as an in-service 
trauma, the competent medical evidence of record is against a 
finding of a causal nexus between the current disability and 
any incident or event of service.  The Veteran's contentions 
are noted; however, given the Veteran's lack of medical 
expertise, his assertions are not as probative as the well-
rationalized and unequivocal conclusion reached by the August 
2009 VA examiner.  As this is the case, the claim for service 
connection must be denied.  

Analysis-TDIU

The Veteran contends that his service-connected disabilities 
prevent him from engaging in any sort of meaningful 
employment.  He is currently unemployed, and has been so 
since 1981 when he was medically retired from his job as a 
truck driver following an accident.  

The Veteran is currently in receipt of service connection for 
one disability, a disorder of the left hand which results in 
loss of use of the extremity.  Specifically, he is in receipt 
of a 60 percent disability evaluation for amputation of the 
middle, ring, and little fingers of the left (minor) hand, 
with ankylosis of the thumb and index fingers of that hand.  
The Veteran was initially rated solely for the amputation of 
the fingers; however, since 1999, he has been rated for the 
additional ankylosis under different diagnostic criteria than 
originally assigned.  It was with the additional assessment 
of ankylosis in March 1999 that the Veteran was raised to a 
60 percent evaluation, and this is also when special monthly 
compensation was assigned for loss of use of the extremity.  

The Veteran has a single service-connected disability which 
is rated at 60 percent  disabling.  As this is the case, he 
has met the initial threshold requirements for consideration 
of a TDIU.  See 38 C.F.R. § 4.16(a).  At issue, then, is 
whether this disability is so severe as to preclude the 
Veteran from engaging in any type of gainful employment (i.e. 
employment that is anything other than marginal in nature).  
Id.    

The Veteran has been unemployed since 1981, and records 
received from SSA indicate that he experienced a work 
accident that year which forced him to have several surgeries 
on his low back.  As mentioned in the section of this 
decision discussing the low back condition, a physician 
indicated in January 1982 that the Veteran's back disability 
precluded him from engaging in any type of gainful 
employment.  The current decision denies service connection 
for a low back disability, and thus, although the impact of 
the disorder is considerable regarding the Veteran's ability 
to work, it is a nonservice-connected condition, and thus 
cannot be considered when assessing whether a TDIU is 
warranted.  

The Veteran was afforded a VA examination in August 2009 
which specifically addressed whether the Veteran's service-
connected disorder precluded any type of gainful employment.  
In the associated report, the examiner stated that the left 
hand disorder prevents the Veteran from engaging in any type 
of physical employment; however, it did not prevent the 
Veteran from working in a sedentary role (e.g. an office 
environment).  Although the Veteran was found to not be able 
to work as a truck driver due to his left hand, he was not 
found to be unemployable in any capacity (other than 
marginal) due to the service-connected condition.  This 
examiner noted that the low back disorder was, indeed, so 
severe as to prevent any type of employment; however, as this 
condition is not service connected, it is not relevant to a 
claim for a TDIU.  

Essentially, the competent medical evidence is against the 
Veteran's contentions.  Although he has met the initial 
threshold schedular requirements for a TDIU, the only medical 
evidence of record addressing employability has determined 
that the Veteran could function in a sedentary work 
environment with his service-connected left hand disorder.  
See 38 C.F.R. § 4.16(a).  Indeed, the Board notes that the 
Veteran is not left-handed, and his submitted letters to VA 
adjudicators are hand-written, indicating that he has the 
ability to manipulate his dominant hand and function in a 
sedentary work environment despite the disability in his non-
dominant hand.  

The Veteran, as a layperson, has not shown that he has the 
requisite knowledge to speak competently with regards to an 
opinion addressing whether his service-connected disorder 
makes him unemployable.  That is, though he can certainly 
state that he is unemployed, the ability to determine if the 
service-connected condition is preclusive of any type of non-
marginal employment is an opinion that is outside of the 
expertise of a layman.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  As such, his contentions regarding his overall 
employability cannot be given significant probative weight.  

Given the above, the Board must conclude that the 
requirements for a TDIU have not been met.  The Veteran's 
contentions are noted; however, they are not probative when 
viewed in light of the competent medical evidence that is 
against a finding of unemployability.  As such, the Veteran's 
claim is denied.  

Benefit of the Doubt 

In reaching the above determinations for both issues, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


